Citation Nr: 0944049	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-02 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Hodgkin's disease, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision 
that denied service connection for Hodgkin's disease, to 
include as due to Agent Orange exposure.  The Veteran 
provided testimony at a personal hearing at the RO in 
February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran contends that he has Hodgkin's disease that is 
related to service, to include as due to Agent Orange 
exposure in Korea while serving along the Demilitarized Zone 
(DMZ).  He specifically reports that he served in the DMZ 
from April 1970 to August 1970 and that as part of his duties 
he had to dig in the ground and build underground buildings, 
etc., and that he was exposed to residuals of Agent Orange on 
a daily basis.  He also reports that he had to drink the 
water from the DMZ area.  The Veteran argues that it is 
reasonable to believe that he was exposed to Agent Orange 
that had remained in the area while he served in the DMZ.  

As noted above, the Veteran had active service from November 
1968 to January 1972.  His service personnel records indicate 
that he served in A Company, 13th Engineer Battalion, 7th 
Infantry Division, in Korea from November 1969 to December 
1970.  

A report of record noted that the Department of Defense has 
determined that Agent Orange was used along the DMZ in Korea 
for the period covering April 1968 through July 1969.  Thus, 
the Veteran was not specifically in the DMZ during the 
relevant period.  

Additionally, an August 2004 response from the National 
Personnel Records Center (NPRC) indicated that there were no 
records showing that the Veteran was exposed to Agent Orange.  

An April 2005 statement from M. Deutsch, M.D., reported that 
the Veteran was under her care for a diagnosis of mixed 
cellularity Hodgkin's disease.  Dr. Deutsch stated that the 
Veteran was in Korea along the DMZ after the DMZ had been 
sprayed with herbicides, in particular Agent Orange.  It was 
noted that 21,000 gallons of Agent Orange was sprayed in 
Korea in 1968 and 1969.  Dr. Deutsch indicated that although 
the Veteran did not arrive in Korea until December 1969, 
exposure to the residuals of Agent Orange was of concern in 
that particular circumstance.  Dr. Deutsch commented that 
"[the Veteran] was a combat engineer along the DMZ and thus 
was exposed to [those] residual toxins."  Dr. Deutsch 
indicated that the Veteran had been diagnosed with mixed 
cellularity Hodgkin's disease, that such condition had been 
fully treated, and that the Veteran remained without clinical 
evidence of the disease.  Dr. Deutsch stated that "given 
[the Veteran's] exposure to herbicides and Agent Orange, 
certainly [that] would be an inciting factor for the 
development of his Hodgkin's disease."  

The Board observes that although the Veteran has stated that 
he served in the DMZ from April 1970 to August 1970, there is 
no specific evidence in the claims file indicating where the 
Veteran actually served while in Korea.  As noted above, the 
service personnel records indicate that he served with A 
Company, 13th Engineer Battalion, 7th Infantry Division, in 
Korea from November 1969 to December 1970.  As the Veteran 
has alleged service in the DMZ (albeit from April 1970), and 
Dr. Deutsch has specifically related the Veteran's Hodgkin's 
disease to "residuals" of Agent Orange during that service, 
the Board is of the view that an attempt should be made to 
obtain the Veteran's relevant unit histories for his period 
of service in Korea.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices 
including the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, to verify the 
Veteran's reports of duty assignments for 
the period from November 1969 to December 
1970 when he served in Korea, to 
specifically include service in the DMZ 
from April 1970 to August 1970.  The 
histories for the Veteran's units during 
those periods should also be obtained.  
If more details are required to conduct 
such search, the Veteran should be asked 
to provide the necessary information.  
The results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

2.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
Hodgkin's disease, to include as due to 
Agent Orange exposure.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


